DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on April 12, 2021.

Drawings
3.	The drawings were received on April 12, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jitaru (US 2016/0020701).
 	Regarding claim 20, Jitaru discloses a half bridge switching cell (i.e. circuit of Figure 1) comprising: 
 	two primary switching elements (Fig. 1, switches Q1 and Q2) connected in a totem pole configuration, across an input voltage source (Fig. 1, input voltage source 100), wherein a connection (Fig. 1, shared node between switches Q1 and Q2 and primary winding 100) common to the primary switching elements (Fig. 1, switches Q1 and Q2) is defined as a primary switching node (Fig. 1, shared node between switches Q1 and Q2 and primary winding 100); 
 	a transformer (Fig. 1, transformer 138) having a primary winding (Fig. 1, primary winding 100) in series with a capacitor (Fig. 1, either capacitor 102 or 104), connected between the primary switching node (Fig. 1, shared node between switches Q1 and Q2 and primary winding 100) and the input voltage source (Fig. 1, input voltage source 100), and two secondary windings (Fig. 1, secondary windings 112 and 114) each having first and second ends; 
 	at least two secondary windings (Fig. 1, secondary windings 112 and 114); 
 	two synchronous rectifiers (Fig. 1, switches 116 and 118), defined as main synchronous rectifiers (Fig. 1, switches 116 and 118), each corresponding to a respective one of the primary switching elements (Fig. 1, switches Q1 and Q2) such that each of the main synchronous rectifiers (Fig. 1, switches 116 and 118) conducts when the respective one of the primary switching elements (Fig. 1, switches Q1 and Q2) is not conducting (i.e. switch SR1 116 conducts while switch Q2 does not conduct and switch SR2 118 conducts while switch Q1 does not conduct. See Figure 6); and 
 	each of the main synchronous rectifiers (Fig. 1, switches 116 and 118) is connected to one of the ends of the secondary winding (Fig. 1, secondary windings 112 and 114), wherein the other of the ends of the secondary windings (Fig. 1, secondary windings 112 and 114) not connected to main synchronous rectifiers (Fig. 1, switches 116 and 118) are connected together to a common connection (Fig. 1, node 144), defined as a first secondary switching node (Fig. 1, node 144), and to at least one controlled current source (Fig. 1, inductor 120); 
 	wherein the two main synchronous rectifiers (Fig. 1, switches 116 and 118) are both on for a common predetermined time (Fig. 6, time t4-t6 switch SR1 116 and SR2 118 are both conducting).

 	Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al (US 9,041,372).
 	Regarding claim 29, Xie et al discloses a method of power processing from an input voltage source (Fig. 9, circuit outputting voltage Vin) to a multitude of outputs (Fig. 9, outputs from buck-boost converter stage 904), wherein an energy is transferred from a primary side (Fig. 9, primary side of transformer T1) to a secondary side (Fig. 9, secondary side of transformer T1) in a forward mode and wherein the energy is stored and regulated for each output in the secondary side (Fig. 9, secondary side of transformer T1) using a buck-boost configuration (i.e. buck-boost converters used within buck-boost converter stage 904 of Figure 9). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jitaru et al (WO2014183132A1) in view of Jitaru et al (US 2014/0334188).
 	Regarding claim 2, Jitaru et al discloses a two-transistor forward switching cell (i.e. circuit of Figure 4) comprising: 
 	two primary switching elements (Fig. 4, switches M1 and M2) connected between an input voltage source (Fig. 4, circuit outputting voltage Vin) and a primary winding (Fig. 4, primary winding of transformer Tr) of a transformer (Fig. 4, transformer Tr), wherein the input voltage source (Fig. 4, circuit outputting voltage Vin) has two terminations (Fig. 4, both terminals of the circuit outputting voltage Vin) and the primary winding (Fig. 4, primary winding of transformer Tr) has opposite ends (Fig. 4, terminals of primary winding of transformer Tr); 
 	the primary switching elements (Fig. 4, switches M1 and M2) are connected to the primary winding (Fig. 4, primary winding of transformer Tr) at the opposite ends thereof (Fig. 4, terminals of primary winding of transformer Tr); 
 	reset diodes (Fig. 4, diodes D1 and D2), wherein one (Fig. 4, diode D1) of the reset diodes (Fig. 4, diodes D1 and D2) is connected between one (Fig. 4, terminal of primary winding of transformer Tr connected to switch M2) of the opposite ends (Fig. 4, terminals of primary winding of transformer Tr) of the primary winding (Fig. 4, primary winding of transformer Tr) and one (Fig. 4, terminal of circuit outputting voltage Vin connected to switch M1) of the terminations (Fig. 4, both terminals of the circuit outputting voltage Vin) of the input voltage source (Fig. 4, circuit outputting voltage Vin), and the other (Fig. 4, diode D2) of the reset diodes (Fig. 4, diodes D1 and D2) is connected between another (Fig. 4, terminal of primary winding of transformer Tr connected to switch M2) of the opposite ends (Fig. 4, terminals of primary winding of transformer Tr) of the primary winding (Fig. 4, primary winding of transformer Tr) and another (Fig. 4, terminal of circuit outputting voltage Vin connected to switch M2) of the terminations (Fig. 4, both terminals of the circuit outputting voltage Vin) of the input voltage source (Fig. 4, circuit outputting voltage Vin); 
 	two synchronous rectifiers (Fig. 4, switches SR1 and SR2), defined as main synchronous rectifiers (Fig. 4, switches SR1 and SR2), each having a source and a drain; 
 	wherein the transformer (Fig. 4, transformer Tr) includes at least a secondary winding (Fig. 4, secondary winding of transformer Tr); 
 	one (Fig. 4, switch SR1) of the synchronous rectifiers (Fig. 4, switches SR1 and SR2) is defined as a forward rectifier (Fig. 4, switch SR1) and is on during at least a portion of a time when the two primary switching elements (Fig. 4, switches M1 and M2) are on (See paragraph [0028] and Figure 4), and the other (Fig. 4, switch SR2) of the synchronous rectifiers (Fig. 4, switches SR1 and SR2) is defined as freewheeling rectifier (Fig. 4, switch SR2) and is off during the time when the two primary switching elements (Fig. 4, switches M1 and M2) are on (See paragraph [0028] and Figure 4); 
 	wherein the freewheeling rectifier (Fig. 4, switch SR2) is connected to at least one controlled current source (Fig. 4, inductor Lo); and 
 	wherein the two synchronous rectifiers (Fig. 4, switches SR1 and SR2) are both on for a common predetermined time (i.e. time when both switches SR1 and SR2 are on. See Figure 5).
 	Jitaru fails to explicitly disclose wherein the transformer includes a secondary winding connected to the drains of the synchronous rectifiers.
  	However, Jitaru et al discloses wherein a transformer (Fig. 1, circuit of transformer between primary winding Lp and secondary winding Ls, primary winding Lp and secondary winding Ls) includes a secondary winding (Fig. 1, secondary winding Ls) connected to drains of synchronous rectifiers (Fig. 1, switches SR1 and SR2). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Jitaru, by including a secondary winding connected to the drains of synchronous rectifiers, as taught by Jitaru et al, in order to obtain a circuit for various design purposes.
 	Regarding claim 11, Jitaru et al discloses a forward switching cell (i.e. circuit of Figure 4) comprising: 
 	at least one primary switching element (Fig. 4, switches M1 and M2) connected between an input voltage source (Fig. 4, circuit outputting voltage Vin) and a primary winding (Fig. 4, primary winding of transformer Tr) of a transformer (Fig. 4, transformer Tr);
	two synchronous rectifiers (Fig. 4, switches SR1 and SR2), defined as main synchronous rectifiers (Fig. 4, switches SR1 and SR2), each having a source and a drain; 
 	wherein the transformer (Fig. 4, transformer Tr) includes at least a secondary winding (Fig. 4, secondary winding of transformer Tr); 
 	one (Fig. 4, switch SR1) of the synchronous rectifiers (Fig. 4, switches SR1 and SR2) is defined as a forward rectifier (Fig. 4, switch SR1) and is on during at least a portion of a time when the primary switching element (Fig. 4, switches M1 and M2) is on (See paragraph [0028] and Figure 4), and the other (Fig. 4, switch SR2) of the synchronous rectifiers (Fig. 4, switches SR1 and SR2) is defined as a freewheeling rectifier (Fig. 4, switch SR2) and is off during the time when the primary switching element (Fig. 4, switches M1 and M2) is on (See paragraph [0028] and Figure 4); 
 	wherein the freewheeling rectifier (Fig. 4, switch SR2) is connected to at least one controlled current source (Fig. 4, inductor Lo); and 
 	the two synchronous rectifiers (Fig. 4, switches SR1 and SR2) are both on for a common predetermined time (i.e. time when both switches SR1 and SR2 are on. See Figure 5).
 	Jitaru fails to explicitly disclose wherein the transformer includes at least a secondary winding connected to the drains of the synchronous rectifiers.
  	However, Jitaru et al discloses wherein a transformer (Fig. 1, circuit of transformer between primary winding Lp and secondary winding Ls, primary winding Lp and secondary winding Ls) includes a secondary winding (Fig. 1, secondary winding Ls) connected to drains of synchronous rectifiers (Fig. 1, switches SR1 and SR2). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Jitaru, by including a secondary winding connected to the drains of synchronous rectifiers, as taught by Jitaru et al, in order to obtain a circuit for various design purposes.
 	
Allowable Subject Matter
8.	Claims 9-10, 18-19 and 27-28 are allowed.
9.	Claims 3-8, 12-17 and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:  
  	Regarding claims 3-4, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A two-transistor forward switching cell, wherein: 
 	the at least one controlled current source comprises an inductive element connected to the freewheeling rectifier and to a switching node, referred to as secondary switching node, which is a common connection of first and second additional synchronous rectifiers connected in a totem pole configuration and placed across an output capacitor and a load; 
 	the output capacitor is connected in parallel to the load; 
 	the first additional synchronous rectifier, defined as a boost switch, is connected to a freewheeling rectifier terminal which is not connected to the inductive element, and the second additional synchronous rectifier, defined as a diode switch, is connected to the output capacitor and the load; and 
 	the boost switch is on during at least a portion of a time when the two primary switching elements are on, and the diode switch turns on after the boost switch turns off and is on until a current through the inductive element reaches zero or slightly negative such that when the freewheeling rectifier turns off, a magnetizing current and a negative portion of a current flowing through the diode switch is transferred to the primary winding, thereby discharging a parasitic capacitance reflected across the primary switching elements to a predetermined voltage level.

Regarding claim 5, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A two-transistors forward switching cell, wherein: 
 	the at least one controlled current source comprises an inductive element connected to the free- wheeling rectifier and to a switching node, referred to as secondary switching node, which is a common connection of first and second additional synchronous rectifiers connected in a totem pole configuration and placed across an output capacitor and a load; 
 	the output capacitor is connected in parallel to the load; 
 	the first additional synchronous rectifier, defined as a boost switch, is connected to a freewheeling rectifier terminal which is not connected to the inductive element, and the second additional synchronous rectifier, defined as a diode switch, is connected to the output capacitor and the load; and 
 	the boost switch is on during at least a portion of a time when the two primary switching elements are on, and the diode switch turns on after the boost switch turns off and is on until a predetermined negative current flows through the diode switch and through the freewheeling rectifier; and 
 	after the diode switch turns off, the predetermined negative current flows through a body diode of the boost switch and the freewheeling rectifier for a period of time, before the boost switch turns on, such that when the freewheeling rectifier turns off, the predetermined negative current is transferred to the primary winding, thereby discharging the parasitic capacitance reflected across the primary switching elements to zero.

Regarding claim 6, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A two-transistors forward switching cell, wherein: 
 	the at least one controlled current source comprises an inductive element connected to the freewheeling rectifier and to a switching node, referred to as a secondary switching node, which is a common connection of first and second additional synchronous rectifiers connected in a totem pole configuration and placed across an output capacitor and a load; 
 	the output capacitor is connected in parallel to the load; 
 	wherein the first additional synchronous rectifier, defined as a boost switch, is connected to a freewheeling rectifier terminal which is not connected to the inductive element, and the second additional synchronous rectifier, defined as a diode switch, is connected to the output capacitor and the load; and 
 	the boost switch is on during at least a portion of a time when the two primary switching elements are on, and the diode switch turns on after the boost switch turns off and is on until a current becomes zero or slightly negative; and 
 	the diode switch turns on for a predetermined amount of time, creating a negative current of a predetermined amplitude, such that when the freewheeling rectifier turns off, the predetermined negative current is transferred to the primary winding, thereby discharging a parasitic capacitance reflected across the primary switching elements to zero.

Regarding claims 7-8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A two-transistor forward switching cell, wherein: 
 	the at least one controlled current source comprises an inductive element connected to a source of an additional synchronized rectifier which, in turn, is connected to an output capacitor, wherein the capacitor is connected to a load in parallel; and 
 	the additional synchronous rectifier is on during at least a portion of a time when the two primary switching elements are on, and the additional synchronous rectifier turns off when a current through the inductive element is zero or slightly negative.

 Regarding claims 9-10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A two-transistor forward switching cell comprising: 
 	two primary switching elements connected between an input voltage source and a primary winding of a transformer, wherein the input voltage source has two terminations; 
 	the primary switching elements are connected at opposite ends of the primary winding; 
 	reset diodes, wherein one of the reset diodes is connected between one of the opposite ends of the primary winding and one of the terminations of the input voltage source, and the other of the reset diodes is connected between another of the opposite ends of the primary winding and another of the terminations of the input voltage source; 
 	several outputs, each having an output capacitor and a load in parallel; and
 	two synchronous rectifiers, defined as main synchronous rectifiers, each having a source and a drain; 
 	wherein the transformer includes at least a secondary winding connected to the drains of the synchronous rectifiers; 
 	one of the synchronous rectifiers is defined as a forward rectifier and is on during at least a portion of a time when the two primary switching elements are on, and the other of the synchronous rectifiers is defined as freewheeling rectifier and is off during the time when the two primary switching elements are on; and 
 	wherein the freewheeling rectifier is connected to several controlled current sources; 
 	each of the controlled current sources comprises an inductive element connected to the freewheeling rectifier and to a switching node, referred to as secondary switching node, which is a common connection of first and second additional synchronous rectifiers connected in a totem pole configuration and placed across each of the output capacitors and the load; and 
 	each of the outputs is independently regulated by control of an on time of the first additional 7synchronous rectifier, identified as a boost switch, and the second additional synchronous rectifier, identified as a diode switch.

Regarding claims 12-13, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A forward switching cell, wherein: 
 	the at least one controlled current source comprises an inductive element connected to the freewheeling rectifier and to a switching node, referred to as secondary switching node, which is a common connection of first and second additional synchronous rectifiers connected in a totem pole configuration and placed across an output capacitor and a load; 
 	the output capacitor is connected in parallel to the load; 
 	the first additional synchronous rectifier, defined as a boost switch, is connected to a freewheeling rectifier terminal which is not connected to the inductive element, and the second additional synchronous rectifier, defined as a diode switch, is connected to the output capacitor and the load; and 
 	the boost switch is on during at least a portion of a time when the primary switching element is on, and the diode switch turns on after the boost switch turns off and it is on until a current through the inductive element reaches zero or slightly negative such that when the freewheeling rectifier is turns off, a magnetizing current and a negative portion of a current flowing through the diode switch is transferred to the primary winding, thereby discharging a parasitic capacitance reflected across the primary switching element to a predetermined voltage level.

Regarding claim 14, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	The forward switching cell, wherein: 
 	the at least one controlled current source comprises an inductive element connected to the freewheeling rectifier and to a switching node, referred to as a secondary switching node, which is a common connection of first and second additional synchronous rectifiers connected in a totem pole configuration and placed across an output capacitor and a load; 
 	the output capacitor is connected in parallel to the load; 
 	the first additional synchronous rectifier, defined as a boost switch, is connected to a freewheeling rectifier terminal which is not connected to the inductive element, and the second additional synchronous rectifier, defined as a diode switch, is connected to the output capacitor and the load; 
 	the boost switch is on during at least a portion of a time when the primary switching element is on, and the diode switch turns on after the boost switch turns off and is on until a predetermined negative current flows through the diode switch and through the freewheeling rectifier; and 
 	after the diode switch turns off, the predetermined negative current flows through a body diode of the boost switch and the freewheeling rectifier for a period of time, before the boost switch turns on such that when the freewheeling rectifier turns off, the predetermined negative current is transferred to the primary winding, thereby discharging the parasitic capacitance reflected across the primary switching element to zero.

Regarding claim 15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	The forward switching cell, wherein: 
 	the at least one controlled current source comprises an inductive element connected to the freewheeling rectifier and to a switching node, referred to as a secondary switching node, which is a common connection of first and second additional synchronous rectifiers connected in a totem pole configuration and placed across an output capacitor and a load; 
 	wherein the output capacitor is connected in parallel to the load; 
 	wherein the first additional synchronous rectifier, defined as a boost switch, is connected to a freewheeling rectifier terminal which is not connected to the inductive element, and the second additional synchronous rectifier, defined as a diode switch, is connected to the output capacitor and the load; and 
 	the boost switch is on during at least a portion of a time when the primary switching elements are on, and the diode switch turns on after the boost switch turns off and is on until a current becomes zero or slightly negative; and 
 	the diode switch turns on for a predetermined amount of time, creating a negative current of a predetermined amplitude, such that when the freewheeling rectifier turns off, predetermined negative current is transferred to the primary winding, thereby discharging a parasitic capacitance reflected across the primary switching elements to zero.

Regarding claims 16-17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A forward switching cell, wherein: 
 	the at least one controlled current source comprises an inductive element connected to a source of an additional synchronized rectifier further which, in turn, is connected to an output capacitor, wherein the output capacitor is connected to a load in parallel; and 
 	the additional synchronous rectifier is on during at least a portion a time when the primary switching element is on, and the additional synchronous rectifier turns off when a current through the inductive element is zero or slightly negative.

Regarding claims 18-19, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A forward switching cell comprising: 
 	two primary switching elements connected between an input voltage source and a primary winding of a transformer; 
 	several outputs, each having an output capacitor and a load in parallel; and
 	two synchronous rectifiers, defined as main synchronous rectifiers, each having a source and a drain; 
 	wherein the transformer includes at least a secondary winding connected to the drains of the two synchronous rectifiers; 
 	one of the synchronous rectifiers is defined as a forward rectifier and is on during at least a portion of time when the two primary switching elements are on, and the other of the synchronous rectifiers is defined as a freewheeling rectifier and is off during the time when the two primary switching elements are on; 
 	wherein the freewheeling rectifier is connected to several controlled current sources, each of which comprises an inductive element connected to the freewheeling rectifier and to a switching node, referred to as a secondary switching node, which is a common connection of first and second additional synchronous rectifiers connected in a totem pole configuration and placed across each of the output capacitors and the load, on each of the outputs; and 
  	wherein each of the outputs is independently regulated by control of an on time of the boost switch and diode switch.

Regarding claims 21-22, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A half bridge switching cell comprising: 
 	at least one controlled current source comprising an inductive element connected to the first secondary switching node and to a second switching node, referred to as a second secondary switching node, which is a common connection of first and second additional synchronous rectifiers connected in a totem pole configuration and placed across an output capacitor and a load, wherein the output capacitor is connected in parallel to the load; 
 	wherein the first additional synchronous rectifier, defined as a boost switch, is connected to the common connection of the main synchronous rectifiers, and the second additional synchronous rectifier, defined as a diode switch, is connected to the output capacitor and the load; and 
 	the boost switch is on during at least a portion of a time when the primary switching elements are on, and the diode switch turns on after the boost switch turns off and is on until a current through the diode switch and the inductive element reaches zero or slightly negative, such that when one of the main synchronous rectifiers turns off, a magnetizing current and a negative portion of the current flowing through the diode switch is transferred to the primary winding, thereby discharging a parasitic capacitance reflected across the primary switching elements to a predetermined voltage level.

Regarding claim 23, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A half bridge switching cell, comprising: 
 	at least one controlled current source comprising an inductive element connected to the first secondary switching node and to a switching node, referred to as a second secondary switching node, which is a common connection of first and second additional synchronous rectifiers connected in a totem pole configuration and placed across an output capacitor and a load, wherein the output capacitor is connected in parallel to the load; 
 	wherein the first additional synchronous rectifier, defined as a boost switch, is connected to the common connection of the main synchronous rectifiers, and the second additional synchronous rectifier, defined as a diode switch, is connected to the output capacitor and the load; 
 	the boost switch is on during at least a portion of a time when the primary switching elements are on, and the diode switch turns on after the boost switch turns off and is on until a predetermined negative current flows through the diode switch and the inductive element; and 
 	the predetermined negative current flows through a body diode of the boost switch and the inductive element for a period of time before the boost switch turns on, such that when one of the main synchronous rectifiers turns off, the predetermined negative current is transferred to the primary winding, thereby discharging a parasitic capacitance reflected across the primary switching elements to zero.

Regarding claim 24, the prior art fails to disclose or suggest the emboldened and italicized features below:
 A half bridge switching cell, comprising: 
 	at least one controlled current source comprising an inductive element connected to the first secondary switching node and to a switching node, referred to as a second secondary switching node, which is a common connection of the first and second additional synchronous rectifiers connected in a totem pole configuration and placed across an output capacitor and a load, wherein the output capacitor is connected in parallel to the load; 
 	wherein the first additional synchronous rectifier, defined as a boost switch, is connected to the common connection of the main synchronous rectifiers, and the second additional synchronous rectifier, defined as a diode switch, is connected to the output capacitor and the load; and 
 	the boost switch is on during at least a portion of a time when the primary switching elements are on, and the diode switch turns on after the boost switch turns off and is on until the current becomes zero or slightly negative; and 
 	the diode switch turns on for a predetermined amount of time creating a negative current of predetermined amplitude, such that when one of the main synchronous rectifiers turns off, a predetermined negative current is transferred to the primary winding, thereby discharging a parasitic capacitance reflected across the primary switching elements to zero.

Regarding claims 25-26, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A half bridge switching cell, comprising: 
 	at least one controlled current source comprising an inductive element connected to a source of an additional synchronized rectifier which, in turn, is connected to an output capacitor, wherein the output capacitor is connected to a load in parallel; and 
 	the additional synchronous rectifier is on during at least a portion a time when the two primary switching elements are on and turns off when a current through the inductive element is zero or slightly negative.

Regarding claims 27-28, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A half bridge switching cell comprising: 
 	two primary switching elements connected in a totem pole configuration, across an input voltage source, wherein a connection common to the primary switching elements is defined as a primary switching node; 
 	a transformer having a primary winding in series with a capacitor, connected between the primary switching node and the input voltage source, and two secondary windings each having first and second ends; 
 	two synchronous rectifiers, defined as main synchronous rectifiers, wherein each synchronous rectifier corresponds to a respective one of the primary switching elements such that each of the main synchronous rectifiers conducts when the respective one of the primary switching elements is not conducting; 
 	the half bridge switching cell having several outputs, each output having an output capacitor and a load, wherein each of the output capacitors is in parallel with a designated load; 
 	at least two secondary windings; 
 	each of the main synchronous rectifiers is connected to one of the ends of the secondary winding, wherein the other ends of the secondary windings not connected to main synchronous rectifiers are connected together to another common connection defined as a first secondary switching node and to at least one controlled current source; 
 	wherein the main synchronous rectifiers are both on for a common predetermined time; 
 	for each output, the at least one controlled current source comprises an inductive element connected to the first secondary switching node and to a switching node, referred to as a second secondary switching node, which is the common connection of first and second additional synchronous rectifiers connected in a totem pole configuration and placed across each of the output capacitors and the load; 
 	wherein each of the outputs are independently regulated by control of an on time of the boost 21switch and diode switch.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rivet et al (US 2015/0117063) deals with a control circuit for half-bridge diodes, Dishman et al (US 2010/0164279) deals with an apparatus, system, and method for a synchronous multiple output power supply, and Balogh et al (US 6,246,592) deals with a unique power supply architecture with cascaded converters for large input-to-output step-down ratio.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838